 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEREK BLUFORD
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 )   Case No. 2:18-CR-0008-MCE
                                               )
12                    Plaintiff,               )   ORDER MODIFYING CONDITIONS OF
                                               )   PRETRIAL RELEASE AND
13   vs.                                       )   EXONERATING PROPERTY BOND
                                               )
14   DEREK BLUFORD,                            )
                                               )   Judge: Hon. Kendall J. Newman
15                    Defendant.               )
                                               )
16                                             )

17
18          Counsel for the defendant brought a motion to modify Defendant’s conditions of pretrial
19   release to remove and exonerate the secured property bond and impose a $50,000 unsecured
20   appearance bond. (ECF No. 52). The defendant proposes his wife, Sarah Bluford as his surety.
21   The government does not oppose Defendant’s request and Pretrial Services approves of the
22   modification and the surety.
23          Therefore, IT IS HEREBY ORDERED, that Defendant Derek Bluford’s conditions of
24   pretrial release be modified to remove the $50,000 secured property bond. The Court hereby
25   imposes a $50,000 unsecured appearance bond to be co-signed by Sarah Bluford. The Clerk of
26   the Court shall exonerate the property bond in the above-captioned case and reconvey the
27   ///
28
                                                    -1-
 1   property to the surety. The Clerk is further directed to mail the original Deed of Trust and all

 2   relevant documents to the property owner. All other conditions remain in full force and effect.

 3
 4   IT IS SO ORDERED.

 5
     Dated: January 29, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                     -2-
